NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            30-JUN-2021
                                            09:02 AM
                                            Dkt. 10 ODMR
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

              ANTONIO VIERRA, Plaintiff-Appellee, v.
              MONICA BERNARDINO, Defendant-Appellant


       APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
                          #EWA DIVISION
                   (CIVIL NO. 1DRC-XX-XXXXXXX)

             ORDER DENYING MOTION FOR RECONSIDERATION
       (By: Ginoza, Chief Judge, Fujise and Hiraoka, JJ.)
          Upon consideration of self-represented Defendant-
Appellant Monica Bernardino's (Bernardino) June 28, 2021 "Motion
for Reconsideration ICA's Order Dismissing Appeal for Lack of
Appellate Jurisdiction, June 18, 2021 or in the Alternative Grant
Extension of Time to File Notice of Appeal Deemed Effective
May 13, 2021," the papers in support, and the record, it appears
that Bernardino has failed to present any point of law or fact
that the court overlooked or misapprehended when it issued its
June 18, 2021 Order Dismissing Appeal for Lack of Appellate
Jurisdiction. See Hawai#i Rules of Appellate Procedure
Rule 40(b).
          Therefore, IT IS HEREBY ORDERED that the motion is
denied.
          DATED: Honolulu, Hawai#i, June 30, 2021.

                                    /s/ Lisa M. Ginoza
                                    Chief Judge

                                    /s/ Alexa D.M. Fujise
                                    Associate Judge

                                    /s/ Keith K. Hiraoka
                                    Associate Judge